DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application claims priority from application CN202010795810.6 filed on 10-August-2020.
This application is therefore accorded a prima facie effective filing date of 10-August-2020.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 14-December-2021 (6 references) been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 USC §103 as unpatentable over Wang et al. (China National Patent Application Publication # CN 111381293 A), hereinafter Wang, in view of Fernandes et al. (United States Patent Application Publication # US 2017/00092096 A1), hereinafter Fernandes.
Note: Citations for Wang refer to page and section and/or paragraph of an English language translation including in this Office action.
Consider claim 1:  An air-sea buoy monitoring system towards mid-latitude ocean including a meteorological data acquisition system (1), an underwater data acquisition system (2) and a central processor (3), Wang discloses a marine meteorological and hydrological observation system comprising a weather collecting subsystem, a hydrological collecting subsystem and a main control subsystem [Title; Abstract (page 1-2); Fig. 1, 3; Technical Field (page 2, para. 2); Summary of the Invention (page 2, para. 7-8 to page 3, para. 1)], wherein: 
the meteorological data acquisition system (1) is used for collecting the meteorological information of air-sea interface, and for transmitting the collected information to the central processor (3) for processing; the system comprising the weather collecting subsystem (10) connected to the main control subsystem (20), where the main control subsystem (central processor) receives collected parameters (output) from the weather collecting subsystem [Fig. 1, 3; page 5, para. 5; page 6, para. 6];
the underwater data acquisition system (2) is used for collecting information of the underwater marine dynamic environment, and for transmitting the collected information to the central processor (3) for processing; the system also comprising the hydrological collecting subsystem (30) connected to the main control subsystem (20), where the main control subsystem receives collected parameters (output) from the hydrological collecting subsystem [Fig. 1, 3; page 6, para. 2, 6];
output ends of the meteorological data acquisition system (1) and the underwater data acquisition system (2) are both connected to an input end of the central processor (3); [Fig. 1, 3; page 5, para. 5; page 6, para. 2, 6];
the central processor (3) is provided with 
an information processing system (4) used for analyzing and visualizing data information collected by the meteorological data acquisition system (1) and the underwater data acquisition system (2), and 
an image processing system (3) used for visualization of the data information analyzed and visualized by the information processing system (4); 
an output end of the central processor (3) is provided with an alarm module (6) for performing early warning for the meteorological monitoring information exceeding a threshold value; 
an output end of the alarm module (6) is provided with a power module (7) used for supplying power to parts and components inside of the meteorology monitoring system; the system comprising a power supply subsystem (70), connected to, and providing power to the weather collecting, hydrological collecting and main control subsystems [Fig. 1, 3; page 8, para. 5-7], and 
an output end of the power module (7) is provided with a controller (8) for controlling on-off of the whole meteorology monitoring system; the power supply system comprising a power management device (71) for controlling power to the various subsystems, and/or for power-down [Fig. 1, 3; page 8, para. 6-7].
Wang discloses communication of collected data to external systems, and does not specifically disclose analyzing of data and/or images with respect to the collected data, or the generation of alerts based on a threshold comparison.  These were known in prior art, however, and for example:
Fernandes discloses an analogous swimming pool or hot tub monitor [Title; Abstract; Fig. 1-3; para. 0002, 0006-0007]; and the monitor comprising a buoy (10) with a sensor array equipped to measure a plurality of water (hydrologic) and air (weather) parameters [Para. 0014-0036] and communicate these to a gateway (40) which acts as a “brain” for the system [para. 0037-0038, 0054]; and particularly: (a) that stored data readings are available in real time, and that history graphics and diagrams are available for all readings (160) (image processing) [Fig. 2; para. 0046]; that a length of time for safe sun exposure (140) and that water impacts may be detected (160) [Fig. 2; para. 0038, 0046]; and also: (b) that various alerts may be issued when a measured parameter exceeds a threshold [para. 0047, 0049].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) collect and store sensor parameters for real time presentation to users, process the parameter data to detect abnormal conditions (such as a water impact), process and generate images for presentation of data to the user (such as historical graphs and diagrams), and: (b) provide alerts based on parameter comparisons with thresholds, as taught by Fernandes, and applied to a marine meteorological and hydrological observation system as taught by Wang, in order that: (a) collected data may be presented in a form easily understood by the user, and to detect particular conditions and events using algorithms based on combinations of measured parameters; and also: (b) that significant events may be automatically detected and pushed to a user.
Consider claim 2 and as applied claim 1:  The air-sea buoy monitoring system towards mid-latitude ocean according to claim 1, wherein: 
the meteorological data acquisition system (1) includes a humidity sensor (9), a first temperature sensor (10), a wind speed sensor (11), a wind direction sensor (12), an air pressure sensor (13), a gas content sensor (14) and a brightness sensor (15), wherein the humidity sensor (9), the first temperature sensor (10), the air pressure sensor (13} and the gas content sensor (14) are used for monitoring temperature, humidity, air pressure and some gas contents in the air of the air-sea interface, and for transmitting monitored data information into the central processor (3) for processing. 
Wang specifically discloses sensors for measuring parameters including: humidity, air temperature, wind speed, wind direction, air pressure and radiation intensity (brightness) [page 5, para. 8-9; page 6, para. 1], but does not specifically disclose a gas content sensor.
Fernandes, however, discloses sensors for: humidity, air temperature, air pressure, air quality (gas content) and UV index (brightness) [para. 0014, 0017-0018, 0027, 0035-0037].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to measure an air quality parameter (broadly, relative chemical content of the air) as taught by Fernandes, and applied to a marine meteorological and hydrological observation system as taught by Wang as modified by Fernandes, where air quality and pollution levels are routinely reported and forecast in weather reports, and of concern to individuals with compromised respiratory function.
Consider claim 3 and as applied claim 2:  The air-sea buoy monitoring system towards mid-latitude ocean according to claim 2, wherein: 
the wind speed sensor (11) and the wind direction sensor (12) are used for monitoring wind speed and wind direction of the air-sea interface; and 
the brightness sensor (15) is used for monitoring atmosphere visibility of the air-sea interface and for transmitting monitored data information into the central processor (3) for processing.
Wang teaches measurement of wind direction and speed, and both Wang and Fernandes teach monitoring of radiation or UV index (measures of solar light level, and thus broadly “brightness”). See citations and analysis as presented for claim 2.
Consider claim 6 and as applied claim 1:  The air-sea buoy monitoring system towards mid-latitude ocean according to claim 1, wherein: 
the information processing system (4) includes a data receiving module (22), a data processing module (23), a data comparison module (24) and a data transmission module (20), the data processing module (23) and the data comparison module (224) being used for processing and comparing all monitored data information received by the data receiving module (22), and the data transmission module (25) being used for transmitting processed data information to the image processing system (5) for visualization.
Wang discloses a main control subsystem (20) for processing sensor data, and which comprised a positioning device (GPS) (21), and a communication device (22) (data transmission module), and that the control subsystem performs the functions of receiving metrological and hydrological data, but does not disclose specific comparing [Fig. 3; page 6, para. 5, 7; page 7, para. 9-10; page 8, para. 1-2]; but does not specifically disclose data processing or data comparison functions.
Fernandes discloses communication of a proximate gateway (40) (central processor), comprising a processor control board (information processing system), which performs various functions, including analyzing of sensor data (data processing) using algorithms (for example to detect an object falling in the water), to compare sensor parameters (or processed data) to a threshold (data comparison) (for example, to provide an alert regarding sun exposure, need for chemical treatment, or to determine that an object has fallen in the water), and also to communicate with mobile devices (transmission function)  [Fig. 2; para. 0037-0038, 0042, 0044-0048, 0053-0054]; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an information processing system (processor control board) to perform functions (software modules) which comprise: receiving sensor data, processing sensor data, comparing sensor data with thresholds, and transmitting data to user mobile devices, as taught by Fernandes, and applied to a marine meteorological and hydrological observation system as taught by Wang as modified by Fernandes, where these functions may be performed by various hardware and or software units in order provide useful data an alarms to a user

Claims 4 and 5 are rejected under 35 USC §103 as unpatentable over Wang et al. (China National Patent Application Publication # CN 111381293 A), hereinafter Wang, and Fernandes et al. (United States Patent Application Publication # US 2017/00092096 A1), hereinafter Fernandes, further in view of Duing (United States Patent # US 3,590,635).
Consider claim 4 and as applied claim 1:  The air-sea buoy monitoring system towards mid-latitude ocean according to claim 1, wherein: 
the underwater data acquisition system (2) includes a pressure sensor (16), a range sensor (17), a second temperature sensor (18), a seawater salinity sensor (19), an ocean current sensor (20) and a visibility sensor (21), the pressure sensor (16), the second temperature sensor (18), the seawater salinity sensor (19) and the ocean current sensor (20) being used for monitoring pressure, temperature, seawater salinity and a current speed of seawater in the underwater marine dynamic environment, and for transmitting monitored data information into the central processor (3) for processing.
Wang specifically discloses sensors for measuring parameters including: sea water temperature, salinity and turbidity (visibility, and broadly a measure of visibility range within a liquid) [page 6, para. 5], but does not specifically disclose monitoring of pressure or current.
Duing teaches a pycnocline follower apparatus for ocean monitoring [Title; Abstract, Fig. 1; Col. 2, 38-52] and specifically monitoring of current flow and depth based on pressure [Col. 2, 1-26].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to measure water pressure and current flow as taught by Duing, and applied to a marine meteorological and hydrological observation system as taught by Wang as modified by Fernandes, in order to measure, map and forecast ocean currents and tides at one or more depth levels.
Consider claim 5 and as applied claim 4:  The air-sea buoy monitoring system towards mid-latitude ocean according to claim 4, wherein:
 the range sensor (17) and the visibility sensor (21) are used for monitoring visibility in the underwater marine dynamic environment of different depths, and for transmitting monitored data information into the central processor (3) for processing.
Wang and Fernandes both teach measurement of turbidity, broadly a measure of opacity or visibility, and visibility range within the water (ocean) [Wang: page 6, para. 5; Fernandes: para. 0025]. See citations and analysis as presented for claim 4.

Claim 7 is rejected under 35 USC §103 as unpatentable over Wang et al. (China National Patent Application Publication # CN 111381293 A), hereinafter Wang, and Fernandes et al. (United States Patent Application Publication # US 2017/00092096 A1), hereinafter Fernandes, further in view of Huempel et al. (United States Patent # US 9,208,591 B2), hereinafter Huempel.
Consider claim 7 and as applied claim 1:  The air-sea buoy monitoring system towards mid-latitude ocean according to claim 1, wherein: 
the image processing system (5) includes an image processing module (26), an image storage module (27) and an image display module (28), the image processing module (26) and the image storage module (27) being used for analyzing and visualizing data information transmitted by the data transmission module (25), and the image display module (28) being used for visualization of analyzed and visualized data information.
Wang does not specifically disclose generation, communication, storage, processing or display of images.
Fernandes discloses that sensor data may be presented to a user as a historical graph and/or diagram (images) but does not disclose specific image processing, storage and display functions. These are well known in the prior art, and for example:
Huempel discloses an apparatus for providing a customized graph based on collected sensor data [Title; Abstract; Fig. 1,2, 7; Col. 1, 8-13, 57-61], and particularly functions and units for data storage (102), a back-end server (106) for generating a graphical image (image processing unit) and a display (108) for the display of data presented as a graph, and implicitly that the graphical image is stored, and least during the time of user viewing [Fig. 1-2 Col. 3, 65 to Col. 4, 56 (see also Fig. 7; Col. 9, 61 to Col. 10, 44].
Therefore it would have been obvious to one of ordinary skill at the time of effective filing of the invention to generate and present collected sensor data in a graphical image format using a system, comprising at least units for: (a) data and image storage (b) image processing and graph generation, and (c) a display for presenting the graphical image and/or user I/O, as applied to a marine meteorological and hydrological observation system as taught by Wang as modified by Fernandes, in order to provide collected data to users in easily understood form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Meinig et al. (U.S. Patent Application Publication # US 2006/0195263 A1) disclosing a system for reporting high resolution ocean pressures in near real time for the purposes of tsunami monitoring.
Ouyang et al.  (U.S. Patent Application Publication # US 2009/0018425 A1) disclosing analyte monitoring with image processing.
Deshetler et al. (U.S. Patent Application Publication # US 2015/0185007 A1) disclosing a free-floating device and system for the directional characterization of surface waves.
Felemban et al. (U.S. Patent Application Publication # US 2016/0359570 A1) disclosing a measurement system for seas, rivers and other large water bodies.
Zito et al. (U.S. Patent Application Publication # US 2018/0117613 A1) disclosing responsive fluid dispersion for controlled fog and mist.
Pierik et al. (U.S. Patent Application Publication # US 2018/0275313 A1) disclosing real-time metocean sensor arrays.
Tauriac (U.S. Patent Application Publication # US 2021/0039758 A1) disclosing real-time wave monitoring and sensing methods and systems.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684